                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               NO. 3:18-cv-218-GCM

 HUMAN RIGHTS DEFENSE CENTER

                   Plaintiff,

 v.
                                                         ORDER
 IRWIN CARMICHAEL, et al,

                   Defendants.



       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac

Vice concerning Masimba M. Mutamba, filed September 25, 2019 (Doc. No. 27).

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fee, the Court hereby grants the motion.

       In accordance with Local Rule 83.1(B), Mr. Mutamba is admitted to appear before this

court pro hac vice on behalf of Plaintiff, Human Rights Defense Center.

       IT IS SO ORDERED.




                                         Signed: September 25, 2019
